872 F.2d 420Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Alfonso Rujana PERDOMO, Defendant-Appellant.
No. 88-7773.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1988.Decided March 14, 1989.

Alfonso Rujana Perdomo, appellant pro se.
Glenda Gay Gordon, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL, WIDENER, and WILKINS, Circuit Judges.
PER CURIAM:


1
Alfonso Rujana Perdomo appeals from the district court's marginal order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record discloses that this appeal is without merit.


2
Perdomo challenges the imposition of consecutive sentences for convictions on charges of conspiracy to possess cocaine with intent to distribute and the underlying substantive offense, possession of cocaine with intent to distribute.  It is well settled that consecutive sentences may be imposed when a defendant is convicted of both conspiracy and the underlying offense.   United States v. Norris, 749 F.2d 1116 (4th Cir., 1984), cert. denied, 471 U.S. 1065 (1985).  Accordingly, although we grant leave to proceed in forma pauperis, we affirm the order of the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.